Citation Nr: 9918688	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  91-44 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to a total disability rating for non-service 
connected pension.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
May 1979.

The issues on appeal arise from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  By an August 1989 rating 
decision, the RO denied, in part, service connection for a 
back condition, as well as entitlement to a non-service 
connected pension.  By a December 1990 rating decision, the 
RO denied service connection for PTSD.  The veteran perfected 
his appeals and testified before a local hearing officer in 
July 1991.  The Board of Veterans' Appeals (Board) remanded 
the veteran's claims for additional development in November 
1992, May 1994, and June 1997.

The veteran's claims concerning service connection for a low 
back disability and for PTSD are the subject of the decision 
below, while his claim concerning entitlement to a total 
disability rating for non-service connected pension is 
referenced in the Remand section below.

FINDINGS OF FACT

1.  The veteran's claim concerning service connection for 
PTSD is plausible, and all available relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained by the RO.

2.  The veteran did not engage in combat during his military 
service, nor was he a POW.

3.  The veteran has been diagnosed as having PTSD.

4.  Objective demonstration of an inservice stressor has not 
been shown.

5.  The veteran does not currently suffer from PTSD as a 
result of his wartime experiences in Vietnam.

6.  The veteran's claim concerning service connection for a 
low back disability is plausible, and all available relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

7.  It is not at least as likely as not that any current low 
back disability had its onset during the veteran's military 
service.  


CONCLUSIONS OF LAW

1.  The veteran has stated a well grounded claim for service 
connection for PTSD.  38 U.S.C.A. § 5107(a) (West 1991).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 101(32), 1110, 1131, 1154, 5107 (West 1991); 38 
C.F.R. §§ 3.1, 3.303, 3.304, 3.307, (1998).

3.  The veteran has stated a well grounded claim for service 
connection for a low back disability.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. 
§§ 1011, 1101, 1112, 1113, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.1, 3.303, 3.307, 3.309, 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that the 
veteran was examined for enlistment purposes in November 
1968.  Prior to the examination, he denied any history of 
swollen or painful joints, arthritis or rheumatism, bone, 
joint, or other deformity, recurrent back pain, frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.  Upon examination, the veteran's 
spine and "other musculoskeletal" were normal, as were the 
results of neurologic and psychiatric examinations.  

In February 1975, the veteran sought treatment at a unit aid 
station, complaining of, in part, back pain.  In April 1975, 
the veteran again sought treatment complaining of pain in his 
right shoulder and back for the prior week.  He did not know 
what had caused this pain, which began in the right scapula 
and radiated or eventually involved the right anterolateral 
chest wall.  The pain was constant but not aggravated by 
motion.  Following an examination, the examiner's impression 
was that the pain could not be explained.  

In August 1977, the veteran sought treatment for low back 
pain, which apparently had begun after bicycling.  The pain 
radiated to his right buttock and down the back of his right 
thigh.  The veteran had pain on motion but no paresthesia.  
An X-ray revealed that the lumbar intervertebral disc spaces, 
vertebral bodies and pedicles were of normal height, 
alignment and structure, without evidence of destructive, 
inflammatory, or significant degenerative change.  The 
veteran was assessed as having acute back strain.  The 
veteran continued to seek treatment for back pain in August 
1977.  In October 1977, the veteran sought treatment after 
falling and hurting the left flank of his back.  Following an 
examination, the veteran was assessed as having acute back 
strain.  

The veteran was examined for separation purposes in April 
1979.  Prior to the examination, he denied any history of 
swollen or painful joints, arthritis or rheumatism, bone, 
joint, or other deformity, frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, loss of memory or amnesia, or nervous trouble of any 
sort.  The veteran did indicate a history of recurrent back 
pain.  Upon examination, the veteran's spine and "other 
musculoskeletal" were normal, as were his neurologic and 
psychiatric examinations.  

The veteran's DD Form 214 indicates that he served in Vietnam 
from June 6, 1971, to March 29, 1972, and that his military 
occupational specialty was material supply specialist.  The 
related civilian occupation was parts store keeper.  The 
veteran's last duty assignment was with the 101st Airborne 
Division.  He received, in part, a National Defense Service 
Medal, a Vietnam Service Medal, an Overseas Service Bar, a 
Good Conduct Medal, and a Vietnamese Cross of Gallantry with 
Palm.  

In March 1989, the veteran filed a claim concerning service 
connection for, in pertinent part, a back condition (which 
was alleged to have first manifested in 1975).  

In May 1989, medical records from the VA Medical Center 
(VAMC) in Little Rock, Arkansas, were associated with the 
claims file.  These records reflect that the veteran sought 
outpatient treatment for back pain in February 1989.  He 
reported having hurt his back eight years before in a fall.  
An X-ray revealed minimal degenerative changes in the lumbar 
spine, which was unchanged from a study done in February 
1988.  The veteran continued to seek outpatient treatment for 
low back pain in March 1989.  In April 1989, the veteran was 
hospitalized after reporting a history of intermittent back 
pain, which had eventually became continuous in December 
1988.  The veteran reported that he originally injured his 
back after he fell onto a railroad track in 1975 while in the 
Army.  An X-ray of the lumbosacral spine revealed, in 
pertinent part, negative lumbosacral and sacroiliac spinal 
shadows, showing no fracture or evidence of arthritis or 
degenerative change.  Bodies, plates, pedicles, spinous, 
transverse processes, facet joints, and isthmus areas were 
clear.  Sacroiliac joints, sacrum, and coccyx were normal.  
There was a long spina bifida occulta of the lower sacrum.  
Following ten days of hospitalization, the veteran was 
discharged with a diagnosis of chronic back pain.

The veteran underwent a VA examination in June 1989.  It was 
noted, in part, that the veteran reported falling in service 
and injuring his back.  He had reported on sick call and was 
hospitalized for six days, which was followed by three weeks 
of bed rest.  The veteran reported that he had continued to 
have low back pain intermittently, until it became severe in 
January 1989, requiring hospitalization.  Following an 
examination, the veteran was diagnosed as having, in 
pertinent part, history of degenerative disk disease and 
spina bifida occulta of the lower sacrum.

By an August 1989 rating decision, the RO, in pertinent part, 
denied service connection for spina bifida occulta of the 
lower sacrum.  

In April 1990, the veteran filed a written statement 
indicating that he was seeking service connection for PTSD.  

In August 1990, additional medical records from the Little 
Rock VAMC were associated with the claims file.  These 
records reflect, in pertinent part, continued outpatient 
treatment of the veteran's back pain between September 1989 
and November 1989.  The veteran was hospitalized in April 
1990 for chronic low back pain.  He gave the history of 
having fallen across railroad tracks in 1975 and injuring his 
back at that time.  Between 1975 and 1988, the veteran was 
relatively symptom-free.  During the course of his 
hospitalization, the veteran was apparently evaluated by the 
psychiatry department and diagnosed as having PTSD.  It was 
further noted that the veteran had a long sacral spina bifida 
occulta and was an American Indian.  The physician wrote that 
medical literature apparently revealed that American Indians 
from poor socioeconomic backgrounds and poor nutrition of the 
mother during pregnancy may have spina bifida occulta in 
combination with spinal canal stenosis.  

These records also reflect that the veteran continued to seek 
outpatient treatment for back pain and PTSD in June 1990.  A 
social worker intake noted that the veteran reported having 
served as a supply sergeant and combat engineer.  

In an August 1990 written statement, the veteran wrote that 
he had served with the 864th Combat Engineers at Dillard 
Compound and with the 815th Combat Engineers at Phan Thiet.  
While in Phan Thiet, he had to kill a small boy (seven or 
eight years old) who was throwing hand grenades at US troops.  
The veteran also reported that while in transit to Dillard 
Compound, he saw some US troops crucified by the VC on the 
roadside.  The veteran had to assist cutting these men down 
and taking them to the compound.  

By an August 1990 rating decision, the RO, in pertinent part, 
continued to deny service connection for a back condition.  

In an August 1990 written statement, the veteran's mother 
described how he exhibited psychiatric symptoms following his 
return from Vietnam. 

In a VA Form 9 filed in September 1990, the veteran perfected 
his appeal concerning service connection for a back condition  

The veteran underwent a VA psychiatric examination in October 
1990.  The veteran reported that he was with the 814th Combat 
Engineers for 4 1/2 months, and their base station was Phan 
Thiet.  He was then associated with the 865th Combat 
Engineers for 4 1/2 months and was stationed 75 miles from Da 
Lat.  He was also in Germany from about 1972 to December 
1977.  While he was in the 814th, he said the company 
commanding officer had put up a tent outside the perimeter, 
which was used as a massage parlor.  While the veteran was in 
the tent, a little boy threw two grenades into it.  The only 
thing that saved him was a piece of plywood.  The veteran hit 
the boy in the head, cut his throat, and killed him.  The 
little boy had killed two of the girls in the parlor.  When 
the veteran was with the 865th, a black man with him got his 
penis cut by a Vietnamese girl with a razor blade.  This had 
happened while they were on a convoy.  The veteran's buddy 
was killed in a bunker by a grenade, 15 minutes after the 
veteran had left the bunker.  The veteran only remembered 
that this individual's first name was [redacted] and his last 
name started with "B."  

The veteran said that when he was between units and was 
traveling across a bridge, he saw three American soldiers, 
two white and one black, who had been crucified like Jesus 
Christ.  All of their major muscles had been severed with a 
knife and their penises and scrotums had been forced into 
their mouths.  The sergeant he was with cut these men down.  
The veteran's job in the unit was in transportation and parts 
ordering.  The veteran did not actually see close combat 
"other than the incoming."  Following an examination, the 
veteran was diagnosed as having PTSD, chronic delayed.  The 
examiner further commented as follows:

This patient gives several periods of 
stressors while he was in Vietnam and 
gives some of the symptomatology present 
with this type of individual.  
 
In December 1990, the veteran's DD Form 20 was associated 
with the claims file.  This document reflects, in pertinent 
part, that from June 1971 to August 1971, the veteran was an 
engineer supply parts specialist affiliated with the 864th 
Eng Bn in Vietnam.  From August 1971 to January 1972, the 
veteran was a repair parts specialist affiliated with the 
815th Eng Bn.  From January 1972 to March 1972, the veteran 
was a special purpose equipment repair parts specialist 
affiliated 442nd Transportation Co.  The veteran returned to 
the United States in late March 1972.  
The DD Form 20 also reflects that the veteran participated in 
the Vietnam Counteroffensive Phase VII/Consolidation 
I/Consolidation II in December 1971.  

By a December 1990 rating decision, the RO denied service 
connection for PTSD.  

In March 1991 additional VAMC records were associated with 
the claims file.  These reflect that the veteran underwent a 
neurosurgery consultation in December 1990.  A June 1990 x-
ray of the lumbar spine revealed essentially unremarkable 
vertebral bodies and disc spaces.  Following an examination, 
the impression was chronic low back pain without evidence of 
radiculopathy.  

Subsequently in March 1991, the veteran's representative 
submitted a copy of a March 1991 decision of the Social 
Security Administration, which granted the veteran 
compensation for, in part, his back disability. 

In July 1991, the veteran testified at the RO before a local 
hearing officer.  The veteran testified that he had been 
stationed at Binh Khe, 20 miles from Whiskey Mountain, near 
the ocean.  His unit commander had put a tent up outside the 
perimeter for military enlistees to go out and be with some 
of the local women.  A little boy came in there and threw a 
grenade, which killed two of the girls.  The veteran ran to 
the other end of the tent and cut the boy's throat, killing 
him.  The unit commander told the veteran not to worry about 
it and the veteran was transferred three days later.  The 
veteran also described how he and fellow soldiers were 
ordered to put guns and grenade launchers into tires and bury 
them in a rock quarry along with heavy equipment.  This was 
apparently because it would have been too much trouble trying 
to get these things back to the U.S.  

Regarding his back, the veteran testified how he was 
stationed in Germany and working on a railroad platform.  He 
was standing up on top of a car, instructing a man on a 
forklift on how to unload off of a flat car.  The veteran 
slipped off and hit his back across a railroad track.  He was 
hospitalized for six days and stayed home for three weeks.  
The veteran indicated that his current back symptoms were in 
the same location as the original injury.   

In November 1992, the Board, in pertinent part, remanded the 
veteran's claims for service connection for additional 
development.  

In March 1993, a large number of documents received from the 
Social Security Administration were associated with the 
claims file.  These records reflect, in pertinent part, VA 
hospitalization in February 1989 for chronic low back pain.  
A VAMC Vocational Rehabilitation consultation report dated in 
February 1989 included the following impression:

Vet certainly reflects significant state 
of emotional tension . . . Some of this 
may be related to current financial 
worries, but he also seems to be carrying 
significant residual Vietnam feelings.   

These records also reflect VA treatment for the veteran's 
PTSD and back condition in 1989 and 1990.  

In April 1993, the veteran underwent a compensation and 
pension examination for VA purposes.  The veteran's medical 
history related to his back was noted.  Examination of the 
musculoskeletal system, including lumbar spine, was 
completely normal.  An X-ray revealed minimal spurring at L4 
and L5.  The disc spaces were well preserved.  There was no 
spondylolysis or listhesis and the sacroiliac joints were 
normal.  

The veteran also underwent a psychiatric examination for VA 
purposes in April 1993.  During the examination, the veteran 
further described his stressors.  He stated that the base for 
the 815th Combat Engineers was 20 miles from Whiskey Mountain 
and Phan Theit and his job was on patrols.  The CO had put up 
a tent outside the parameter and had local women there for 
the pleasure of the men.  A little boy ran in with hand 
grenades and it apparently killed two women.  The veteran ran 
around the tent, got the little boy by the hair and cut his 
throat.  Blood squirted out and this had bothered the veteran 
ever since.  The veteran reported that on another occasion, a 
friend took his place on guard duty of a bunker.  Fifteen 
minutes after he left, the bunker was blown up by VC grenades 
and his friend was killed.  This man was black, his first 
name was [redacted], and he was from Minnesota, according to the 
veteran.

The veteran subsequently went with the 816th Combat 
Engineers, and their base was at Dillard Compound, 75 miles 
from Da Lat.  His job was ordering parts, although he 
apparently went on some patrols.  One time when the unit was 
standing, they took heavy equipment to a rock quarry, put new 
guns in the tires and buried it all.  The veteran feared he 
would get in trouble, although this was something he was 
ordered to do.  He reportedly killed eleven enemies while he 
was on patrol.  The veteran was diagnosed as having PTSD, 
chronic, delayed.    

In May 1993, the RO wrote to the U.S. Army and Joint Services 
Environmental Support Group (ESG), asking for further 
information regarding the veteran's alleged stressors.

In a June 1993 letter, the ESG advised that it had reviewed 
the 864th Engineer Battalion (Eng Bn) Daily Staff Journals 
(DJ's) for the period between June 1971 and August 1971.  
They were unable to verify the incidents listed in the 
veteran's claim while assigned to this unit.  They were 
unable to locate records for the 815th Eng Bn, for the period 
the veteran was assigned to this unit.  The RO was directed 
to request more information from the National Archives and 
Records Administration (NARA).    

In January 1994, the veteran's representative submitted an 
affidavit signed by the veteran's mother.  The affidavit 
detailed some of the veteran's symptoms of PTSD following his 
return from Vietnam.  

In May 1994, the Board remanded the veteran's claims for 
additional development.

In June 1994, records were received from NARA.  These 
included copies of morning reports from the 864th Eng Bn 
dated in June 1971 and August 1971, and copies of records 
from the 815th Eng Bn, dated in August 1971 and September 
1971.  While each document references the veteran, none of 
the documents reference a "[redacted]" 

In June 1994, the veteran submitted a written statement in 
which he described how at Dillard Compound, a soldier 
identified as "SFC McIntire" shot and killed another 
soldier with a grenade launcher while yelling a Vietnamese 
word meaning "peace."  [The records from NARA do not 
reference an individual with this name or one similar to it].  
The veteran also described how he, along with his fellow 
soldiers, were ordered to burn trucks, tires, grenades, 
weapons (which were taped inside tires), papers from the 
company, shells, generators, and many other things in a rock 
quarry and cover it up.  

In July 1995, the NARA advised the RO that it had located 
material relating to the 815th Eng Bn and 864th Eng Bn, and 
indicated that certain material could be copied and sent, so 
long as a specific request was made and copying fee was paid.

In December 1995, the RO again wrote to the ESG for more 
information relating to the veteran's alleged stressors.  

In a February 1996 letter to the veteran, the RO advised that 
he would have to pay the copying charges referenced by NARA 
before their documentation could be obtained.

Subsequently in February 1996, the ESG wrote the RO and 
enclosed a 1942 to 1972 unit history for the 815th Eng Bn - 
Construction.  The history stated that the unit was 
responsible for building roads and bridges in the vicinity of 
Camp Dillard, located in Di Linh, Vietnam, during the 
veteran's tour.  After reviewing Morning Reports, DA Form 1, 
submitted by the 864th Eng Bn between June 1971 and August 
1971, the ESG was unable to locate a "[redacted]" that was 
killed in action during the veteran's tour in Vietnam.  The 
ESG noted that most Vietnam veteran's performed guard duty 
during their Vietnam tour.  The ESG could only verify, by the 
veteran's DA Form 20, that he was an engineer supply and 
repair parts specialist assigned to engineer units during his 
Vietnam tour.  Finally, the ESG advised that the veteran 
would have to submit additional and more specific information 
about the veteran's alleged stressors.

In June 1997, the Board remanded the veteran's claims for 
additional development.

In a June 1997 letter to the veteran, the RO requested, in 
part, additional evidence of current or past treatment for 
his psychiatric and low back conditions.

In a June 1997 letter to the National Archive's Center for 
Electronic Records, the RO requested evidence regarding the 
incident in which "[redacted]" was killed while in Vietnam.     

In a July 1997 letter to the RO, the National Archives 
advised that it had custody of two data files that were 
relevant to the RO's inquiry: (1) the Southeast Asia Combat 
Area Casualty Current File (CACCF), a Defense Department 
database containing records of fatal casualties which 
occurred as a result of the war in Southeast Asia; and (2) 
the Adjutant General's Casualty Information System - 1961 - 
1981 (TAGCEN), containing records for fatal and non-fatal 
casualties suffered by Army personnel and their dependents 
worldwide.  The National Archives provided further 
information based on its review of these data files.

It was noted that a first name and last initial was not 
really enough information with which to conduct a search.  
However, if it was assumed that "[redacted]" was also in 
either the 815th or 964th Eng Bn, there was a chance that 
TAGCEN, which contained some unit information, might be 
useful.  TAGCEN contained a field called Major Organization, 
which described the unit casualties at the field force, 
division, or brigade level.  It was further noted that 
according to the Vietnam Order of Battle by Shelby Stanton 
(Washington, D.C.: U.S. News Books, 1981), those two 
engineering battalions were construction battalions attached 
to the 35th Eng Group; the 35th was in turn attached to the 
18th Eng Brigade.  TAGCEN did not have a code for the 18th Eng 
Brigade, but further examination of the Vietnam Order of 
Battle revealed that the 18th was attached to the 1st Field 
Force which did have a code in TAGCEN.  The National Archives 
produced several printouts of TAGCEN records for fatal, 
active duty Army casualties which were used for reference 
purposes.

One of these printouts was sorted by Major Organization and 
thereunder by Casualty Name.  There were two "[redacted]'s" 
listed in TAGCEN under 1st Field Force: [redacted] [redacted] and 
three variations of [redacted] [redacted] which indicated the same 
serial number.  Mr. [redacted] had a Military Occupational 
Specialty (MOS) code of 13A10 (Field Artillery Basic) which 
would not likely be found in a construction unit.  The other 
possibility, PFC [redacted] H. [redacted], had an MOS of 82C10 
(Artillery Surveyor).  A surveyor, according to the National 
Archives, might have been part of a construction unit, so a 
copy of Mr. [redacted]'s printout was enclosed.  

This printout reflects, in pertinent part, that Mr. [redacted] 
H. [redacted] died in Vietnam on September 21, 1969.  The apparent 
cause of death was drowning.

In May 1997, the RO requested medical records from numerous 
private health care providers.  

In a February 1998 written statement, the veteran asserted 
that he had been treated at the VAMC in North Little Rock 
approximately five years before and had not been treated 
since.  

In another February 1998 statement, the veteran asserted that 
the person who was killed in Vietnam was "[redacted] [redacted]," 
and that he was killed 20 miles from "Whiskey Mountain" in 
1971.  

In May 1998, medical records from the Baptist Medical Center 
in Arkadelphia, Arkansas, were associated with the claims 
file.  These records reflect, in pertinent part, treatment in 
December 1993 for back pain following an accident in which 
the veteran fell off of a bus in which he and his family were 
living.  

In May 1998, medical records from the offices of Michael 
Young, M.D., of Prescott, Arkansas, were associated with the 
claims file.  These records reflect, in pertinent part, 
outpatient treatment for various conditions, including back 
pain, from April 1994 through July 1996. 

In May 1998, medical records from St. Mary's Regional Medical 
Center in Russellville, Arkansas were associated with the 
claims file.  These records do not reflect any complaints of 
or treatment for PTSD or back pain. 

Subsequently in May 1998, the National Archives submitted 
another letter with records to the RO.  In its letter, the 
National Archives noted that it had searched its records 
concerning the reported death of [redacted] [redacted] in Vietnam.  
It was noted that the Center for Electronic Records had two 
data files relating to that request.  One was the Combat Area 
Casualties Current File (CACCF), a database containing 
information on U.S. military casualties from the conflict in 
Southeast Asia.  According to the National Archives, the 
CACCF represented computerized records transferred from the 
Office of the Secretary of Defense in November 1996.  The 
National Archives was unable to locate a record for a [redacted] 
[redacted] in the CACCF.  The only serviceman named [redacted] who 
died in 1971 was a Sergeant Earl [redacted], who was killed by 
an explosive device.  Since the veteran was remembering this 
name from almost 30 years ago, it was possible that he was 
not remembering the first name correctly.  

The CACCF record concerning the death of Sgt. [redacted] 
reflects that he was a 21 year old Caucasian man who was from 
Indian Head, Pennsylvania.  His MOS was 11F40 (Infantry 
Operations & Intelligence Specialist) and he died on November 
9, 1971, as the result of an explosive device.  The U.S. Army 
Casualties data file, also provided by the National Archives, 
reflects that the veteran was killed by a booby trap in Thua 
Thien province, and that he was affiliated with the 101st 
Airborne - Airmobile.  

In its letter, the National Archives further noted that they 
were not certain where Whiskey Mountain was located, but Thua 
Thien was the second northernmost province in South Vietnam.  
It was noted that Mr. [redacted]'s Major Organization was 101st 
Airborne, and that the veteran was in an engineer unit.  
According to the National Archives, members of engineer units 
were generally recorded as having been in the Major 
Organization to which their unit was attached.  A list of 
Major Organizations included in TAGCEN was attached.  It was 
suggested that if Earl [redacted] was not the casualty the RO 
was looking for, it might consider having the veteran 
identify his Major Organization from this list.  The National 
Archives would then be able to provide a list of casualties 
from that particular Major Organization for year 1971.  

Subsequently in May 1998, the RO requested that the veteran 
undergo a number of examinations, including a PTSD 
examination and a general medical examination. 

Subsequently in May 1998, medical records from the Columbia 
Medical Park Hospital in Hope, Arkansas were associated with 
the claims file.  These records reflect, in pertinent part, 
treatment for back pain in August 1996.

In a May 1998 letter to his last known address, the RO 
advised the veteran that examinations had been scheduled to 
take place in June 1998.  The veteran failed to report for 
these examinations.  

In May 1998, medical records from Dover Medical Clinic in 
Dover, Arkansas were associated with the claims file.  These 
records reflect, in pertinent part, outpatient psychiatric 
treatment in March 1998 and April 1998.

II.  Analysis

A.  Service connection for PTSD 

The first inquiry must be whether the appellant has stated a 
well grounded claim as required by 38 U.S.C.A. § 5107(a).  In 
the instant case, the veteran has presented a claim for 
service connection for PTSD which is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is plausible.  He has alleged stressors which 
occurred in service and there is a diagnosis of PTSD.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5107(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  With chronic disease shown as 
such in service (or within the presumptive period under 
§ 3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however, remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

Under the criteria in effect prior to March 7, 1997, the 
following regulations were in effect pertaining to PTSD.

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The proposed regulations provide as 
follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.124(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

As the new regulations merely codified an existing Court 
decision which the RO was bound by, there is no need to 
Remand this case to the RO for consideration of the revised 
regulations.

With regard to the criterion pertaining to the occurrence of 
a stressor, the evidence necessary to establish that the 
claimed stressor occurred varies depending on whether it can 
be determined that the veteran engaged in combat with the 
enemy or that he was a prisoner of war.  38 C.F.R. § 3.304(f) 
(1998).  In this case, while the veteran did receive military 
citations indicating service in Vietnam, none of said 
citations establish that he engaged in combat.  Moreover, the 
veteran's service records indicate that he served as a parts 
specialist.  As such, his duties were not combat related per 
se and his work details would not necessitate exposure to 
combat.  The veteran has not furnished the VA with any 
objective evidence to show the contrary.  The Board does 
acknowledge that the U.S. Court of Appeals for Veterans 
Claims (Court) has held that engagement in combat is not 
necessarily determined simply by reference to the existence 
or nonexistence of certain awards or MOSs.  Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  Nevertheless, the record in 
this case does not reflect that the veteran engaged in 
combat.  As such, the Board finds that the veteran did not 
engage in combat during his military service.

Similarly, the Board observes that there is no evidence that 
the veteran was a POW.  As referenced previously, the 
veteran's DD Form 214 and other service personnel records 
make no reference to the veteran being held as a POW, and the 
veteran does not contend that he was a prisoner of war.  
Accordingly, as the veteran has failed to establish that he 
engaged in combat or that he was a POW, the Board must 
determine whether there is evidence corroborating his lay 
testimony regarding specific stressors.

During the course of this appeal, the veteran's story has 
essentially focused on his buddy who was killed in the bunker 
by an explosion.  Initially, the veteran recalled that this 
individual was a black man named "[redacted]" who had a last 
name starting with "B," and who was from Minnesota.  The 
first attempt to confirm this with NARA revealed that a black 
man named [redacted] H. [redacted] died in Vietnam, although this was 
in September 1969 (prior to the veteran's active duty there) 
and the cause of death was drowning.  The veteran later 
clarified that this man's name was "[redacted] [redacted]" and 
that h was killed twenty miles from "Whiskey Mountain" in 
1971.  The next attempt to confirm this with NARA did reveal 
that an individual with the last name "[redacted]" was killed 
by an explosive device in November 1971, and that this 
solider was affiliated with the same Major Organization as 
was the veteran.  However, this man's first name was 
"Earl," he was white, and he came from Pennsylvania.  The 
Board is not bound to accept uncorroborated accounts by the 
veteran if there is objective evidence indicating that an 
incident did not occur.  Wood v. Derwinski, 1 Veteran. App. 
190, 192 (1991).  Thus, the veteran's unsubstantiated 
assertions are not sufficient to establish that a putative 
stressor occurred.  Id. at 395.  The Board has gone to 
extensive efforts to try to verify the veteran's stressors.  
While the veteran reported the location of the death of 
[redacted] [redacted] as near Whiskey Mountain, neither the Board 
nor The National Archives is able to identify Whiskey 
Mountain.  Based on the information provided by the veteran, 
verification of the stressor is not reasonably possible.  To 
proceed further would amount to a fishing expedition which 
the undersigned is not prepared to do.  

In summary, the veteran did not engage in combat during his 
military service.  There is also no evidence that supports 
the veteran's contention that he was a POW.  Moreover, the 
veteran's remaining putative stressors have not been verified 
by repeated investigations by government research agencies.  
In view of these factors, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for PTSD.

B.  Service connection for a low back disability

As noted in the Board's June 1997 remand, the appellant has 
satisfied the threshold requirement of presenting a well 
grounded claim concerning service connection for a low back 
disability within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the appellant has set forth a claim which is plausible.  

Pursuant to 38 U.S.C.A. § 5107(a), once a claimant has 
submitted a well grounded claim, the Board is required to 
assist that claimant in developing the facts "pertinent" to 
the claim.  38 C.F.R. § 3.159 (1998); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990).  In this case, the Board finds 
that VA has fulfilled its duty to assist in developing the 
facts pertinent to the appellant's claim.  38 U.S.C.A. § 5107 
(West 1991).  The RO has obtained and reviewed the veteran's 
service medical records as well as pertinent private, Social 
Security, and VAMC medical records.  The RO has also accorded 
the veteran several examinations, as well as a local hearing.  
The RO has fulfilled its duty to assist.  

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §3.303 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  In addition, certain 
chronic diseases, including arthritis, when manifest to a 
degree of 10 percent or more within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

The veteran's service medical records indicate that the 
veteran began to seek treatment for back pain in February 
1975, and that he continued to seek treatment for his back 
through 1977, including after a fall in October 1977.  (This 
is apparently the fall onto the railroad tracks which the 
veteran has repeatedly referenced).  Subsequent outpatient 
reports indicate that the veteran was treated for back pain 
in 1989, and was noted on X-ray to have degenerative changes 
of the lumbar spine.  

While the veteran has been found to have degenerative changes 
of his lumbar spine on X-ray, there is no indication that the 
veteran had arthritis manifested to a degree of 10 percent or 
more within one year after his military service ended.  In 
fact, the first medical evidence postservice of a problem 
with his back was dated in 1989, nearly ten years after the 
veteran's discharge.  Moreover, the claims file does not 
contain a medical opinion relating any current low back 
disability to the veteran's period of active duty or to post-
service symptomatology.  Although the Board remanded the 
veteran's claim in June 1997 for an examination to include a 
medical opinion as to whether his current low back disability 
was in any way related to his period of active duty or post-
service symptomatology, the veteran failed to appear for said 
examination after having been given due notice.  Therefore, 
the Board must consider the veteran's claim based only on the 
evidence of record.  38 C.F.R. § 3.655(b) (1998).  

The veteran himself has repeatedly asserted that his low back 
disability is the direct result of in-service injuries, 
specifically the fall onto the railroad tracks in Germany.  
This evidence is insufficient to establish service 
connection, however.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that lay persons cannot provide 
testimony where an expert opinion is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is no indication 
that the veteran is a physician or otherwise has any 
specialized training or knowledge in the science of 
determining etiologies of medical conditions.  Black v. 
Brown, 10 Vet. App. 279 (1997).

In summary, absent medical evidence of a nexus between the 
current disability and service or the current disability and 
postservice symptomatology, the veteran's claim concerning 
service connection for a low back disability is denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a low back disability 
is denied.


REMAND

The veteran essentially contends that he is entitled to a 
total disability rating for non-service connected pension.  
In June 1997, the Board remanded this claim and requested 
that VA examinations be scheduled. 

In May 1998, the RO forwarded a letter to the veteran's last 
known address, advising him that new examinations were 
scheduled to take place on June 15, 1998 and June 18, 1998.  
The veteran was advised in this letter that failure to keep 
the scheduled appointments might result in return of his 
claim to the VA Regional Office.  On a computerized 
memorandum apparently printed in June 1998, it was indicated 
that the veteran failed to appear for his VA examinations. 

Federal regulations provide that when a veteran fails to 
report, without good cause, for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated on based the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, the claim shall be denied.  38 C.F.R. § 
3.655(a), (b) (1998).  However, prior to this regulation 
being invoked against a veteran, he/she must be notified of 
its existence.  In this case, the RO should attempt to 
confirm the veteran's current address (in part, by contacting 
his representative for the latest information).  Thereafter, 
the RO should contact the veteran and determine if he is 
willing to appear for VA examinations, the requirements of 
which are detailed below.  If he is amenable, he should be 
advised of the time and place of the examinations.  Whether 
or not the veteran is amenable to new examinations, he should 
be advised of the consequences of failing to appear for said 
examinations.   

In reviewing the claims file, the Board notes that the 
veteran has referenced various symptoms, each of which needs 
to be evaluated prior to determining whether he is entitled 
to a non-service connected pension.

First, the Board notes that with regard to the veteran's 
psychiatric symptoms, the regulations pertaining to ratings 
of psychiatric disabilities were revised effective November 
7, 1996.  The Court has held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary of VA (Secretary) to do otherwise and the Secretary 
did so.  Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).

The revised regulations are cited, in pertinent part, below:

General Rating Formula for Mental 
Disorders:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. . . . . . . . . 
.100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships. . . 
. . . . . . .70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships. . . . . . . . . . .50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events). . . . 
. . . . 30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication. . . 
. . . . . . . .10

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication. . . . . . 
. . . . .0

38 C.F.R. § 4.130 (Effective November 7, 1996).

The general rating formula for psychiatric disorders requires 
an assessment of the veteran's social and industrial 
adaptability.  In order to provide a reasonable basis for 
assigning a disability evaluation that accurately reflects 
the degree of social and industrial inadaptability 
attributable to the veteran's psychiatric disability, an 
additional psychiatric examination and a Global Assessment of 
Functioning (GAF) score and a definition of what the score 
represents are needed.

The veteran has also complained of pain in his low back and 
neck.  In this regard, the Board notes that in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that in 
evaluating a service-connected disability involving a joint, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 (1998) and § 4.45 (1998), and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
(1998) does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  The Board finds that a VA 
orthopedic examination is needed to ensure compliance with 
DeLuca.

In relation to his claims concerning low back pain, the 
veteran has reported numbness going down into his legs.  The 
veteran has also reported symptoms of headaches, memory loss, 
and insomnia.  A VA neurological examination is therefore 
necessary to fully evaluate these symptoms.

The claims file further reflects that the veteran has 
complained of chest pain.  The regulations pertaining to 
rating cardiovascular disabilities, as set forth in 38 C.F.R. 
§ 4.104, which include, for example, hypertensive heart 
disease, were revised effective January 12, 1998.  The 
revised rating criteria for hypertensive heart disease are as 
follows:

7007 Hypertensive heart disease: 

Chronic congestive heart failure, or; 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent....... 100

More than one episode of acute congestive 
heart failure in the past year, or; 
workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an 
ejection fraction of 30 to 50 
percent................... 60

Workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram, or X-
ray................... 30

Workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; continuous medication 
required. ................... 10

38 C.F.R. § 4.104, Diagnostic Code 7007 (Effective January 
12, 1998).

A cardiological examination for VA purposes is necessary to 
fully evaluate the veteran's chest pain for pension purposes. 

The veteran has also complained of hearing loss.  In this 
regard, the Board notes that, during the pendency of this 
appeal, VA issued new regulations for evaluating diseases of 
the ears and other sense organs, effective June 10, 1999.  62 
Fed. Reg. 25,202-25,210 (May 11, 1999).  The revised rating 
criteria for hearing loss should be reviewed and applied 
following a new VA audiological examination.  

The Board also notes that the veteran has complained of a 
skin rash, and constipation, abdominal pain, and poor 
appetite.  VA dermatological and gastrointestinal 
examinations are necessary to evaluate these conditions.

The most recent medical records regarding the veteran were 
received in May 1998.  To ensure that the veteran's claim 
will receive a fully informed evaluation, clinical data 
reflecting treatment of the veteran, since May 1998, must be 
obtained and reviewed.  38 C.F.R. §§ 4.1, 4.2 (1998). 

Under the circumstances described above, this case is 
REMANDED, for the following actions:

1.  The RO should attempt to verify the 
veteran's current address.  In doing so, 
the RO should contact the veteran's 
representative to obtain his last known 
address.  Once this has been obtained, 
the RO should contact the veteran and 
determine if he is amenable to undergo 
new VA examinations.  All attempts to 
verify the veteran's address and confirm 
his wishes regarding new examinations 
should be documented in the claims file. 

2.  The RO should request pertinent 
medical records from VA medical 
facilities, documenting treatment of the 
veteran subsequent to May 1998. 

3.  If the veteran indicates that he is 
willing to appear for the examinations, 
the RO should request the names and 
addresses of any and all private medical 
care providers who have treated the 
veteran since May 1998.  After securing 
the necessary releases, the RO should 
obtain these records and permanently 
associate them with the claims file.  The 
veteran should also be asked to complete 
an employment history questionnaire.

4.  If the veteran indicates that he is 
willing to appear for VA examinations, 
the RO should schedule him for special VA 
psychiatric, orthopedic, neurological, 
cardiovascular, audiological, 
dermatological, and gastrointestinal 
examinations.  The veteran and his 
representative should be notified of the 
date, time, and place of the examinations 
in writing.  Whether or not the veteran 
indicates that he is willing to appear 
for these examinations, the RO should 
advise him that, pursuant to federal 
regulations, failure to report for 
examinations, without good cause shown, 
will result in the denial of his claim 
for a total disability rating for non-
service connected pension.  A copy of 
this notification letter should be 
associated with the claims file.

5.  The veteran should thereafter be 
afforded special VA psychiatric, 
orthopedic, neurological, psychological, 
cardiovascular, audiological, 
gastrointestinal, and dermatological 
examinations.

a.  General information for the 
examiners:  The claims folder must 
be made available to the examiners 
for review prior to each 
examination.  A copy of this Remand 
decision must be provided.  Such 
tests as the examiners deem 
necessary should be performed.

b.  Special instructions for the 
psychiatric examiner: In conjunction 
with the examination, the examiner 
must review the claims folder and 
the revised criteria for rating 
psychiatric disabilities as 
discussed above, together with the 
criteria in effect prior to November 
7, 1996.  While a percentage rating 
is not for assignment by the 
physician, he/she must address the 
factors enumerated in the criteria.

The psychiatric examiner should 
provide the answers/findings 
indicated below to each question or 
instruction posed.  The answers 
should be proceeded with the Roman 
numeral corresponding to the Roman 
numeral of the question or 
instruction.  No 
instruction/question should be left 
unanswered.  If the examiner finds 
that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she 
should so indicate and provide an 
explanation.

I.  The examiner should 
determine the correct 
diagnosis of all current 
psychiatric disabilities.  

II.  The examiner should 
be asked to obtain a work 
history from the veteran, 
to include time lost from 
gainful employment due to 
the veteran's non- 
service-connected 
psychiatric 
disability(ies).  

III.  The examiner should 
be asked to enter a 
complete multiaxial 
evaluation, including a 
score on the GAF scale on 
axis V, along with an 
explanation of the 
significance of the 
assigned score.  

IV.  The examiner should 
state an opinion as to the 
degree of industrial 
inadaptability due to the 
veteran's psychiatric 
disability(ies).  Social 
impairment, as it affects 
industrial adaptability, 
should be discussed.  If 
gainful employment is 
precluded due to the 
psychiatric 
disability(ies), it should 
be indicated.

V.  Considering his/her 
examination, the examiner 
should be asked whether it 
is at least as likely as 
not that any substance 
abuse by the veteran 
(including alcohol abuse) 
is primary in nature or 
the result of a 
psychiatric disability.  

VI.  If the veteran's 
substance abuse is primary 
in nature, the examiner 
should be asked whether it 
is feasible to 
disassociate the symptoms 
of the veteran's substance 
abuse from his psychiatric 
condition(s).  If 
disassociation is 
possible, the examiner 
should specify which 
symptoms and/or 
manifestations are 
attributable solely to the 
veteran's substance abuse.

c.  Special instructions for the 
orthopedic examiner:  The examiner 
should provide the answers/findings 
indicated below to each question or 
instruction posed.  The answers 
should be proceeded with the Roman 
numeral corresponding to the Roman 
numeral of the question or 
instruction.  No 
instruction/question should be left 
unanswered.  If the examiner finds 
that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she 
should so indicate and provide an 
explanation.  

I.  The examiner should 
provide the ranges of motion 
in degrees of the veteran's 
low back and cervical spine, 
and any other joint which is 
disabled.  In addition, the 
normal ranges of motion should 
be indicated.  

II.  The examiner should also 
note whether there is listing 
of whole spine to opposite 
side; positive Goldthwaite's 
sign, loss of lateral motion, 
osteoarthritic changes, 
narrowing or irregularity of a 
joint space, muscle spasm on 
extreme forward bending, loss 
of lateral spine motion, 
unilateral, in standing 
position or abnormal mobility 
on forced motion.

III.  The examiner should 
indicate whether the veteran's 
low back, cervical spine, 
and/or any other disabled 
joint, exhibit weakened 
movement, excess fatigability, 
or incoordination; and, if 
feasible, these determinations 
should be expressed in terms 
of the degree of additional 
range of motion loss or 
favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, 
or incoordination.  

IV.  The examiner should 
express an opinion on whether 
pain could significantly limit 
functional ability during 
flare-ups or when the 
veteran's low back, cervical 
spine, and/or any other 
disabled joint are used 
repeatedly over time.  This 
determination should, if 
feasible, be portrayed in 
terms of the degree of 
additional range of motion 
loss or favorable or 
unfavorable ankylosis due to 
pain on use or during flare-
ups. 
 
V.  The examiner should 
provide an opinion regarding 
the degree of reduction in the 
veteran's ability to work, 
based solely on orthopedic 
disabilities.

d.  Special instructions for the 
neurological examiner:  All 
neurological complaints should be 
noted, and the examiner should 
relate all complaints to diagnosable 
disabilities.  If there is nerve 
impairment, the examiner should 
render a diagnosis, identify the 
nerve involved, and discuss all 
manifestations and the severity 
thereof.  The examiner should report 
whether the veteran suffers from 
recurring attacks of intervertebral 
disc syndrome; and if so, the 
examiner should discuss the amount 
of relief the veteran experiences 
between those attacks.  The examiner 
should also be asked if there is 
evidence that the veteran has 
characteristic pain attributable to 
any sciatic neuropathy.  If so, the 
examiner should note whether the 
sciatic neuropathy results in 
demonstrable muscle spasm, absent 
ankle jerk, or any other 
neurological finding.

The examiner should also be asked if 
there is objective evidence that the 
veteran has any disability 
manifested by headaches, memory 
loss, or insomnia.  If so, diagnoses 
should be rendered, and the examiner 
should discuss the severity of the 
symptoms.  The examiner should 
describe the effect on employment of 
each diagnosed disability.   

e.  Special instructions for the 
cardiovascular examiner:  The 
examiner should provide the 
answers/findings indicated below to 
each question or instruction posed.  
The answers should be proceeded with 
the Roman numeral corresponding to 
the Roman numeral of the question or 
instruction.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  If the examiner 
finds that it is not feasible to 
answer a particular question or 
follow a particular instruction, he 
or she should so indicate and 
provide an explanation.  The 
examiner should review the revised 
criteria for rating cardiovascular 
disabilities as discussed above, 
together with the criteria in effect 
prior to January 12, 1998.  

I.  The examiner should 
diagnosis all existing 
heart and other vascular 
disabilities.  In 
particular, the examiner 
should be asked whether 
any chest pain the veteran 
has represents a 
manifestation of heart 
disease.  If the veteran 
does have a diagnosed 
heart condition, the 
examiner should determine 
the severity of the 
condition.  Such tests as 
the examiner deems 
necessary should be 
performed, to include the 
appropriate exercise 
test(s) needed to properly 
calculate the veteran's 
METs.  

II.  If a laboratory 
determination of METs by 
exercise testing cannot be 
done for medical reasons, 
the examiner should 
estimate the level of 
activity (expressed in 
METs and supported by 
specific examples, such as 
slow stair climbing or 
shoveling snow) that 
results in dyspnea, 
fatigue, angina, 
dizziness, or syncope.

III.  Finally, the 
examiner should provide an 
opinion regarding the 
degree of reduction in the 
veteran's ability to work, 
based solely on impairment 
due to the cardiovascular 
disability.  All opinions 
expressed should be 
supported by reference to 
pertinent evidence.

f.  Special instructions for the 
audiological examiner:  An 
audiological examination for hearing 
loss using controlled speech 
discrimination tests together with 
the pure tone audiometry test should 
be performed.

g.  Special instructions for the 
dermatological examination:  The 
examiner should specifically 
indicate whether the veteran has a 
skin rash or residuals thereof; and 
if so, whether it is on a small or 
extensive area; or whether it is 
manifested by ulceration, 
exfoliation, crusting, systemic or 
nervous manifestations, exudation or 
itching, marked disfigurement or 
extensive lesions.  The severity 
and/or frequency of these 
manifestations should be noted.  Any 
time lost from work due to this skin 
disability should be noted.  All 
opinions expressed should be 
supported by reference to pertinent 
evidence.

h.  Special instructions for the 
gastrointestinal examination:  The 
examiner should provide an opinion 
as to whether the veteran has any 
gastrointestinal disability.  If so, 
diagnoses should be provided.  The 
examiner should note whether the 
veteran has bowel disturbance, 
vomiting, hematemesis, melena, 
abdominal pain, poor appetite, 
steatorrhea, malabsorption, and/or 
weight loss; and if so, the severity 
and frequency of symptoms should be 
discussed.  The examiner should note 
whether anemia is present.  The 
examiner should provide an opinion 
regarding the degree of reduction in 
the veteran's ability to work, based 
solely on impairment due to any 
gastrointestinal disability.  All 
opinions expressed should be 
supported by reference to pertinent 
evidence.  

6.  Upon receipt of the examination 
reports, the RO should review the reports 
to ensure that they are adequate for 
rating purposes.  If an examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

7.  When the requested developments have 
been completed, the case should be 
reviewed by the RO and a rating action 
prepared which lists all the veteran's 
disabilities and the percentage 
evaluation assigned each disability.  If 
the veteran's claim for a permanent and 
total rating for pension purposes remains 
denied, he and his representative, if 
any, should be furnished a supplemental 
statement of the case which includes a 
recitation of the percentage rating for 
each diagnosed disability; which cites 
the appropriate diagnostic codes and 
provides a discussion of their 
applicability to the veteran's 
disabilities; and which discusses the 
application of the two standards (average 
person and unemployability under 38 
U.S.C.A. § 1502(a); 38 C.F.R. §§ 3.321, 
4.15, and 4.17) by which a permanent and 
total disability rating for pension 
purposes may be assigned.  When 
evaluating the individual disabilities, 
the RO should cite all relevant criteria 
in the Supplemental Statement of the 
Case.  If any rating criteria has changed 
during the pendency of the claim (for 
example, respiratory, cardiovascular, 
hearing loss, and psychiatric 
disabilities), both the old and revised 
regulations must be considered, and the 
one most favorable to the veteran 
applied.  The RO should also consider the 
application of 38 C.F.R. § 3.655 (1998), 
if appropriate.  If this regulation is 
applied, the RO must document for the 
record that the veteran was apprised of 
the date and place of the examination at 
his correct address of record and that he 
was notified of the consequences of his 
failure to appear.  The veteran and his 
representative, if any, should be given 
an opportunity to respond to the 
Supplemental Statement of the Case.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to obtain additional 
medical information and ensure due process.  No inference 
should be drawn regarding the final disposition of the 
veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

